Name: Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products
 Type: Regulation
 Subject Matter: NA;  forestry;  marketing;  wood industry
 Date Published: nan

 6. 4. 90 Official Journal of the European Communities No L 91 /7 COUNCIL REGULATION (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43 and 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Community efforts to decrease, through the creation and development of alternative forestry activities for farmers, the output of products which are in surplus can produce the desired effects only if they are accompa ­ nied by measures to promote certain activities involving the primary processing and the marketing of forestry products ; Whereas the eighth indent of Article 2 (2) of Council Regulation (EEC) No 4256/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the EAGGF Guidance Section (4) provides that the contribution by the EAGGF Guidance Section to measures to speed up the adjustment of agricultural structures with a view to the reform of the common agricultural policy may concern measures to improve the marketing and processing of agricultural and forestry products ; Whereas Regulation (EEC) No 866/90 0 at present concerns only the improvement of the conditions under which agricultural products are processed and marketed ; Whereas Council Regulation (EEC) No 1612/89 of 29 May 1989 introducing provisional measures to improve the conditions under which forestry products are processed and marketed (6) provided for the measure introduced by Regulation (EEC) No 355/77 0, as last amended by Regulation (EEC) No 4256/88 , to be tempo ­ rarily extended to forestry products until adaptation of Regulation (EEC) No 355/77 ; whereas Regulation (EEC) No 866/90 replaces Regulation (EEC) No 355/77 as from 1 January 1990 and Regulation (EEC) No 1612/89 there ­ fore no longer serves any purpose ; whereas it is therefore necessary to extend the measure provided for by Regula ­ tion (EEC) No 866/90 to the forestry sector, HAS ADOPTED THIS REGULATION : Article 1 1 . For development of the forestry sector to be able to contribute to the improvement of agricultural structures, the measures instituted by Regulation (EEC) No 866/90 may be applied, under the conditions referred to in that Regulation, for the purposes of developing or rational ­ izing the marketing and processing of forestry products. 2. For the purposes of paragraph 1 , development and rationalization of the marketing and processing of wood shall mean investments relating to the operations of felling, dismembering, stripping, cutting up, storage, protective treatment and drying of indigenous woods and to all working operations prior to the industrial sawing of wood at a sawing mill . The financing of investments shall be directed preferably to those concerning small and medium-sized under ­ takings the restructuring and rationalization of which may contribute to the improvement and economic develop ­ ment of the agricultural and rural environment. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 March 1 990. For the Council The President M. O'KENNEDY (') OJ No C 240, 20. 9 . 1989, p. 16. 0 OJ No C 304, 4. 12. 1989, p . 375. (3) OJ No C 56, 7. 3 . 1990, p. 51 . (4) OJ No L 374, 31 . 12. 1988, p. 25. (*) See page 1 of this Official Journal. (6) OJ No L 165, 15. 6 . 1989, p. 6. 0 OJ No L 51 , 23 . 2. 1977, p. 1 .